Mathews, J.
delivered the opinion of * on ‘cr i *. COUrt.* i he plaintin and appellee instituted this ,• , • action to recover an excessive rent, on account of the defendants and appellants holding up certain premises, mentioned in the petition, after due . 17 notice to give them up.
The judgment of the parish court having been rendered for the full amount claimed, the defendants appealed.
It appears, from the evidence and statement of facts, that the defendants, as lessees of the plaintiff, held a house, or part of it, at the monthly rent of S 80, that the plaintiff, wishing to repossess the premises gave notice to his tenants, in two instances, to evacuate them, or he should charge *276them rent at the rate of 8 300, and the second, at the rate of S 600 per month.
Hennen for the plaintiff, Desbois for the defendants.
We are °Pinio'h that the judgment of the parish court is erroneous, in adjudging to the plaintiff the full amount of his demand. His claim is not founded on a contract, for none such existed between the parties : nor ought that sum, or any other be given in damages, for it is not shewn, that the plaintiff sustained any, by the de-bention of the house. He is only entitled to recover the amount of his rent, at the rate of 8 80 per month.
It is, therefore, ordered, adjudged and decreed, that the judgment be annulled, avoided and revised, and that there be judgment for the plaintiff, for the rent at the rate of 8 80 per month, with legal interest from the day of the judicial demand and that he pay the costs of this appeal.

 Derbigny, J. did not join in this opinion, being prevented from Sttending by indisposition.